UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2012 Date of reporting period:May 31, 2011 Item 1. Schedule of Investments. Alternative Strategies Mutual Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 50.49% Administrative and Support Services - 0.26% Paychex, Inc. $ Air Transportation - 0.45% AMR Corp. (a) United Contintental Holdings, Inc. (a) Beverage and Tobacco Product Manufacturing - 1.37% Altria Group, Inc. British American Tobacco PLC - ADR Cervecerias Unidas S.A. Diageo PLC - ADR Broadcasting (except Internet) - 0.93% CTC Media, Inc. DIRECTV (a) Building Material and Garden Equipment and Supplies Dealers - 0.16% Home Depot, Inc. Chemical Manufacturing - 3.45% Biogen Idec, Inc. (a)(b) Bristol-Myers Squibb Co. Celgene Corp. (a) Eli Lilly & Co. Hikma Pharmaceuticals PLC - ADR Monsanto Co. Novartis AG - ADR Pfizer, Inc. Sanofi-Aventis SA - ADR Teva Pharmaceutical Industries Ltd. - ADR The Dow Chemical Co. Computer and Electronic Product Manufacturing - 3.27% Dell, Inc. (a) Hewlett-Packard Co. Intel Corp. L-3 Communications Holdings, Inc. Linear Technology Corp. Northrop Grumman Corp. Sensata Technologies Holding NV (a) Sony Corp. - ADR Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Xilinx, Inc. Credit Intermediation and Related Activities - 6.95% ABSA Group Ltd. - ADR Banco Santander SA - ADR Bank Of America Corp. Barclays PLC - ADR Capital One Financial Corp. China Construction Bank Corp. - ADR Citigroup, Inc. (a) Commercial International Bank Egypt SAE - ADR Credit Suisse Group AG - ADR Grupo Financiero Banorte SAB de CV - ADR HSBC Holdings PLC - ADR ICICI Bank Ltd. - ADR Industrial & Commercial Bank of China - ADR Investec Ltd. - ADR JPMorgan Chase & Co. Malayan Banking Bhd. - ADR Meritor Savings Bank (a) Regions Financial Corp. Shinhan Financial Group Co., Ltd. - ADR State Street Corp. SunTrust Banks, Inc. Turkiye Vakiflar Bankasi Tao - ADR (a) Woori Finance Holdings Co., Ltd. - ADR Electrical Equipment, Appliance, and Component Manufacturing - 0.40% Harbin Electric, Inc. (a) Jinpan International Ltd. Electronics and Appliance Stores - 0.54% Best Buy Co., Inc. Ingram Micro, Inc. (a) Fabricated Metal Product Manufacturing - 0.51% Cameron International Corp. (a)(b) Food and Beverage Stores - 0.63% Kroger Co. Safeway, Inc. Food Manufacturing - 1.52% Archer-Daniels-Midland Co. (b) Dean Foods Co. (a) JM Smucker Co. Unilever N V - ADR Zhongpin, Inc. (a) General Merchandise Stores - 1.61% Macy's, Inc. Sears Holdings Corp. (a) Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.61% CVS Caremark Corp. McKesson Corp. Heavy and Civil Engineering Construction - 0.14% Aveng Ltd. - ADR Insurance Carriers and Related Activities - 2.24% American International Group, Inc. (a) Allstate Corp. Hartford Financial Services Group, Inc. ING Groep NV - ADR (a) Travelers Companies, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Machinery Manufacturing - 1.71% ASM International NV - ADR (a) General Electric Co. Stanley Black & Decker, Inc. Management of Companies and Enterprises - 0.49% Genting Bhd. - ADR Morgan Stanley Merchant Wholesalers, Nondurable Goods - 1.06% AmerisourceBergen Corp. Cardinal Health, Inc. SUPERVALU, Inc. Mining (except Oil and Gas) - 3.41% Cia de Minas Buenaventura SA - ADR Consol Energy, Inc. Freeport-McMoRan Copper & Gold Inc. Harmony Gold Mining Co., Ltd. - ADR International Nickel Indonesia Tbk PT - ADR Peabody Energy Corp. Rio Tinto PLC - ADR St. Andrew Goldfields Ltd. (a) Thompson Creek Metals Co., Inc. (a) Miscellaneous Manufacturing - 0.77% Medtronic, Inc. Motion Picture and Sound Recording Industries - 0.56% Time Warner, Inc. Nonmetallic Mineral Product Manufacturing - 0.19% Pretoria Portland Cement Co., Ltd. - ADR Oil and Gas Extraction - 1.65% CNOOC Ltd. - ADR Marathon Oil Corp. PetroChina Co., Ltd. - ADR PTT Exploration & Production PCL - ADR Sasol Ltd. - ADR Southwestern Energy Co. (a) Total SA - ADR Paper Manufacturing - 0.24% International Paper Co. Suzano Papel e Celulose SA - ADR Petroleum and Coal Products Manufacturing - 3.05% Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips ENI SpA - ADR Exxon Mobil Corp. Sunoco, Inc. Valero Energy Corp. Plastics and Rubber Products Manufacturing - 0.17% The Goodyear Tire & Rubber Co. (a) Primary Metal Manufacturing - 0.80% Alcoa, Inc. POSCO - ADR Ternium SA - ADR Usinas Siderurgicas de Minas Gerais SA - ADR Professional, Scientific, and Technical Services - 0.90% Cognizant Technology Solutions Corp. (a) Computer Sciences Corp. Publishing Industries (except Internet) - 0.34% News Corp. SAP AG - ADR Real Estate - 0.19% China Overseas Land & Investment Ltd. - ADR (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.98% Deutsche Bank AG NASDAQ QMX Group, Inc. (a) Support Activities for Mining - 0.98% Diamond Offshore Drilling, Inc. Gazprom OAO - ADR (a) Telecommunications - 3.96% Advanced Info Service PCL - ADR America Movil SAB de CV - ADR AT&T,Inc. China Mobile Ltd. - ADR Philippine Long Distance Telephone Co. - ADR Sprint Nextel Corp. (a) Telefonica SA - ADR Telekomunikacja Polska SA - ADR Verizon Communications, Inc. Vimpelcom Ltd. - ADR Transportation Equipment Manufacturing - 1.09% Astra International Tbk PT - ADR Embraer SA - ADR Ford Motor Co. (a) General Dynamics Corp. Lockheed Martin Corp. Utilities - 2.54% Ameren Corp. American Electric Power Co, Inc. Cia de Saneamento Basico do Estado de Sao Paulo - ADR Constellation Energy Group, Inc. Duke Energy Corp. Enersis SA - ADR Entergy Corp. Exelon Corp. FirstEnergy Corp. NRG Energy, Inc. (a) Water Transportation - 0.31% Pacific Basin Shipping Ltd - ADR Safe Bulkers, Inc. Wholesale Electronic Markets and Agents and Brokers - 0.12% General Metals Corp. (a) Tech Data Corp. (a) TOTAL COMMON STOCKS (Cost $14,952,010) PREFERRED STOCKS - 1.12% Credit Intermediation and Related Activities - 0.48% Banco Bradesco SA BanColombia SA Oil and Gas Extraction - 0.50% Petroleo Brasileiro SA Telecommunications - 0.14% Vivo Participacoes SA TOTAL PREFERRED STOCKS (Cost $346,559) Principal Amount Value CONVERTIBLE BONDS - 9.99% Administrative and Support Services - 0.47% WebMD Health Corp. 2.50%, 01/31/2018 $ Chemical Manufacturing - 0.43% Amylin Pharmaceuticals, Inc. 3.00%, 06/15/2014 Computer and Electronic Product Manufacturing - 1.12% SBA Communications Corp. 4.00%, 10/01/2014 Suntech Power Holdings Co., Ltd. 3.00%, 03/15/2013 Electrical Equipment, Appliance, and Component Manufacturing - 0.66% Greatbatch, Inc. 2.25%, 06/15/2013 Funds, Trusts, and Other Financial Vehicles - 0.94% Ares Capital Corp. 5.13%, 06/01/2016 iStar Financial, Inc. 0.80%, 10/01/2012 Management of Companies and Enterprises - 0.57% American Equity Investment Life Holding Co. 3.50%, 09/15/2015 Merchant Wholesalers, Durable Goods - 0.70% PSS World Medical, Inc. 3.13%, 08/01/2014 Nonmetallic Mineral Product Manufacturing - 0.47% Cemex SAB de CV 3.25%, 03/15/2016 Oil and Gas Extraction - 0.66% Quicksilver Resources, Inc. 1.88%, 11/01/2024 Professional, Scientific, and Technical Services - 2.29% Cadence Design System, Inc. 2.63%, 06/01/2015 Cephalon, Inc. 2.00%, 06/01/2015 VeriSign, Inc. 3.25%, 08/15/2037 Publishing Industries (except Internet) - 0.33% CSG Systems International, Inc. 3.00%, 03/01/2017 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.47% MF Global Holdings Ltd. 1.88%, 02/01/2016 Telecommunications - 0.60% Virgin Media, Inc. 6.50%, 11/15/2016 Water Transportation - 0.28% DryShips, Inc. 5.00%, 12/01/2014 TOTAL CONVERTIBLE BONDS (Cost $2,912,193) CORPORATE BONDS - 1.00% Transport Servies - 0.46% Inversiones Alsacia SA 8.00%, 08/18/2018 Waste Management and Remediation Services - 0.54% Covanta Holding Corp. 3.25%, 06/01/2014 TOTAL CORPORATE BONDS (Cost $309,533) Principal Amount Value US GOVERNMENT NOTE/BOND - 5.37% United States Treasury Inflation Indexed Bonds - 5.37% 1.25%, 04/15/2014 $ 0.13%, 04/15/2016 2.38%, 01/15/2025 TOTAL US GOVERNMENT NOTE/BOND (Cost $1,658,973) FOREIGN GOVERNMENT NOTES/BONDS - 0.32% Russian Foreign Bond - Eurobond 3.63%, 04/29/2015 TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Cost $97,628) Shares Value EXCHANGE TRADED FUNDS - 20.44% Industrial Select Sector SPDR Fund (b) iShares Barclays TIPS Bond Fund (a) iShares Dow Jones US Healthcare Sector Index Fund (b) iShares Dow Jones US Real Estate Index Fund (b) iShares MSCI Brazil Index Fund iShares MSCI Chile Investable Market Index Fund (b) iShares MSCI Emerging Markets Index Fund iShares MSCI Siingapore Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares S&P Global Energy Sector Index Fund (b) Market Vectors - Gold Miners ETF (b) Market Vectors - Indonesia Index ETF Market Vectors - Poland ETF Market Vectors Agribusiness ETF (b) PowerShares India Portfolio ProShares Short 20+ Year Treasury (a)(b) SPDR Gold Shares (a) SPDR S&P Emerging Middle East & Africa ETF Technology Select Sector SPDR Fund (b) WisdomTree Dreyfus Emerging Currency Fund (b) TOTAL EXCHANGE TRADED FUNDS (Cost $6,317,601) $ MUTUAL FUNDS - 1.38% Aberdeen Indonesia Fund, Inc. (b) Korea Fund, Inc. Taiwan Fund, Inc. Thai Fund, Inc. TOTAL MUTUAL FUNDS (Cost $339,100) $ Contracts Value PURCHASED OPTIONS - 0.17% Crude Oil Future Expiration: November, 2015, Exercise Price: $100.000 2 S&P 500 Emini OPTN Aug 11P Expiration: August, 2011, Exercise Price: $1,225.000 26 S&P 500 Emini OPTN Dec 11P Expiration: December, 2011, Exercise Price: $1,250.000 2 TOTAL PURCHASED OPTIONS (Cost $50,539) Principal Amount Value SHORT-TERM INVESTMENTS - 10.95% AIM STIT - Liquid Assets Portfolio (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,479,468) Total Investments (Cost $30,463,684) - 101.29% Liabilities in Excess of Other Assets - (1.29)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) All or a portion of these securities are pledged as collateral for short positions. Alternative Strategies Mutual Fund Schedule of Securities Sold Short May 31, 2011 (Unaudited) Shares Value 3M Co. Accenture PLC Aflac, Inc. Allergan, Inc. Amazon.com, Inc. American Equity Investment Life Holding Co. American Express Co. American Tower Corp. Apache Corp. Apple, Inc. Berkshire Hathaway, Inc. Cadence Design System, Inc. Caterpillar, Inc. Cemex Sab De CV - ADR Cephalon, Inc. Cisco Systems, Inc. Coach, Inc. Colgate-Palmolive Co. Corning, Inc. Covanta Holding Corp. CSG Systems International, Inc. Danaher Corp. Deere & Co. Dominion Resources, Inc. DryShips, Inc. eBay, Inc. EMC Corporation EOG Resources, Inc. Express Scripts, Inc. Franklin Resources, Inc. Freeport-McMoRan Copper & Gold Inc. Google, Inc. Greatbatch, Inc. Halliburton Co. Health Care Select Sector SPDR Fund (b) International Business Machines Corp. Intuitive Surgical, Inc. Johnson & Johnson Las Vegas Sands Corp. Mastercard, Inc. McDonald's Corp. MF Global Holdings Ltd. Microsoft Corp. Monsanto Co. National Oilwell Varco, Inc. NetApp, Inc. Newmont Mining Corp. NextEra Energy, Inc. NIKE, Inc. Occidental Petroleum Corporation Oracle Corp. PepsiCo, Inc. Philip Morris International, Inc. Precision Castparts Corp. Priceline.com, Inc. PSS World Medical, Inc. QUALCOMM, Inc. Quicksilver Resources, Inc. Salesforce Com, Inc. SBA Communications Corp. Schlumberger Ltd. Simon Property Group, Inc. Southern Co. SPDR S&P rust (b) Stanley Black & Decker, Inc. Starbucks Corp. T. Rowe Price Group, Inc. Texas Instruments, Inc. The Coca-Cola Co. The Goldman Sachs Group, Inc. The Procter & Gamble Co. The Walt Disney Co. Union Pacific Corp. VeriSign, Inc. Virgin Media, Inc. Visa, Inc. WebMD Health Corp. Wells Fargo & Co. Whole Foods Market, Inc. Total Securities Sold Short (Proceeds $9,572,061) $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (b) Exchange Traded Fund Alternative Strategies Mutual Fund Schedule of Open Futures Contracts May 31, 2011 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Sold Month (Depreciation) Euro Dollar 2 June-11 $ ) Japanese Yen 1 June-11 Natural Gas 1 April-12 ) NASDAQ 100 Emini 2 June-11 ) U.S. 10 Year Note 6 September-11 ) U.S. Long Bond 5 September-11 ) Total Futures Contracts Sold ) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) U.S. 5 Year Note 10 September-11 Natural Gas 1 March-12 Mexican Peso 2 June-11 Mexican Peso 8 September-11 ) Total Futures Contracts Purchased The cost basis of investments for federal income tax purposes at May 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on futures ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2011 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2011, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Equity Common Stocks $ $ — $ Preferred Stocks — — Exhange Traded Funds — — Closed-End Mutual Funds — — Total Equity — Fixed Income US Government Note/Bonds — — Corporated Bonds — — Convertible Bonds — — Foreign Government Notes/Bonds — — Total Fixed Income — — Options Purchased Options — — Total Options — — Short-Term Investments — Total Investment in Securities $ $ $ — $ Liabilities: Futures Contracts* $ ) $ ) Short Sales $ ) $ ) * Futures Contracts are derivative instruments not reflected in the Schedule of Investments. This amount represents net unrealized depreciation on futures contracts purchased and sold. Disclosures About Derivative Instruments and Hedging Activities. (Unaudited) The fair value of derivative instruments as reported within this Schedule of Investments as of May 31, 2011 was as follows: Derivatives not accounted for as hedging instruments Fair Value Purchased Options $ Futures Contracts Written ) Futures Contracts Purchased Total $ ) The Effect of Derivative Instruments on income for the period March 1, 2011 through May 31, 2011 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2011 through May 31, 2011 Purchased Options $ ) Futures Contracts ) Total $ ) Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2011 through May 31, 2011 Purchased Options $ ) Futures Contracts ) Total $ ) Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President Date 7/26/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Joseph Neuberger Joseph Neuberger, President Date 7/26/11 By/s/ John Buckel John Buckel, Treasurer Date 7/26/11
